DETAILED ACTION
1.	This action is responsive to the communication filed on February 26, 2020.  Claims 1-10 are pending.  At this time, claims 1-10 are rejected.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

4.	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 1 recites “a photon production module, connecting to the quantum beam source generator, being capable of deriving a series of photons with different combinations of quantum states by configuring multiple property parameters; and a plurality set of quantum-state measurement module, being capable of confirming the quantum states for the photons derived from the photon production module and the quantum beam source generator.”  There is insufficient antecedent basis for these limitation in the claim.  It is quite confusing whether the photons derived from the photon production module and the quantum beam source generator are the same or not with a series of photons with different combinations of quantum states by configuring multiple property parameters.  Appropriate correction is required by the applicant.  Please also correct all dependent claims that have recited with the similar phrase or terminology.
Claim 1 recites “a transmission channel sub-system, for generating quantum key with the combination of quantum state vectors derived from the photon quantum key.”  There is insufficient antecedent basis for this limitation in the claim.  It is quite confusing whether these two quantum keys are the same quantum key or not.  Please also correct all dependent claims that have recited with the similar phrase or terminology.
Claim 1 recites “a photon production module, connecting to the quantum beam source generator, being capable of deriving a series of photons with different combinations of quantum states by configuring multiple property parameters; and a data encoding sub-system including a plurality of dynamic data encoding module for data encoding with input parameters regarding the combination of quantum states.”  There is insufficient antecedent basis for this limitation in the claim.  It is quite confusing whether these two quantum states are the same quantum states or not.  Please also correct all dependent claims that have recited with the similar phrase or terminology.
Claims 2-10 are dependent claims of claim 1, thus they are rejected with the same rationale applied against claim 1 above.
Allowable Subject Matter
5.	Claims 1-10 would only be allowable if applicant amends to overcome the 35 USC 112 rejection without removing or alternating any part of the original limitations of independent claim 1 that broadening the scope of the invention or introducing the new matter.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	a.	Debuisschert; Thierry (US 7639809 B2) discloses Quantum cryptography transmission method and system (see Title).
b.	Debuisschert, Thierry (US 20040052373 A1) discloses Quantum cryptography method and system (see Title).

d.	ASHRAFI; SOLYMAN et al. (US 20160248582 A1) discloses SYSTEM AND METHOD FOR COMMUNICATION USING ORBITAL ANGULAR MOMENTUM WITH MULTIPLE LAYER OVERLAY MODULATION (see Title).
e.	Kanter; Gregory S. et al. (US 8385548 B2) discloses System and method for entangled photons generation and measurement (see Title).
f.	Nordholt; Jane E. et al. (US 9819418 B2) discloses Quantum communications system with integrated photonic devices (see Title).
g.	Kanter; Gregory S. (US 20110127415 A1) discloses SYSTEM FOR CONTROLING AND CALIBRATING SINGLE PHOTON DETECTION DEVICES (see Title).
h.	Hunt; Jeffrey H. et al. (US 9264225 B1) discloses Quantum communication using quantum teleportation (see Title).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanhnga B. Truong whose telephone number is 571-272-3858. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached at 571-272-8878.  The fax and phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.

/THANHNGA B TRUONG/Primary Examiner, Art Unit 2498                                                                                                                                                                                                        
July 31, 2021